Mr. Justice Sheldon delivered the opinion of the Court: The main question in this case, the constitutionality of the act of incorporation of the International Mutual Trust Company, has been determined in favor of its constitutionalty in the case of The People ex rel. v. lœwenthal, ante, p. 191. The further question is made in this case that there was no competent evidence of the change of name to the International Bank—that the certificate of the fact required to be filed with the Secretary of State was under the private seal of the president of the corporation, instead of being, as it should have been, under the seal of the corporation; and that the certificate does not set forth the facts of the case as required. In the copy made by the Secretary of State, introduced in evidence, there appears affixed to the name of the president the following, “(seal).” The seal affixed affords prima facie evidence that it is the seal of the bank. Phillips v. Coffee, 17 Ill. 157. It was not necessary for the secretary to make a fac simile of the corporate seal. Ill. Cent. R. R. Co. v. Johnson, 40 Ill. 37. We fail to perceive wherein the certificate omits to state anything required by the statute. It is further objected that the court took up and tried the case out of its order on the docket. All that appears in this respect is, that defendants objected that the cause, according to law and the rules of the court, could not be taken up and tried out of its order; but the court overruled the objection, took the case out of its order, and set the case down for trial on the 1st day of May, 1879, to which defendants excepted—the order being made April 26, 1879. For aught that appears in the record the action of the court in this respect may have been proper under section 16 of the Practice act, that “ all causes shall be tried, or otherwise disposed of, in the order they are placed on the docket, unless the court for good and sufficient cause shall otherwise direct.” Finding no error the judgment of the Superior Court is affirmed. Judgment affirmed.